Case 5:21-cr-00007-JA-PRL Document 19 Filed 02/09/21 Page 1 of 2 PagelD 46

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO. 5:21-cr-7-Oc-JA-PRL
RICHARD STIG ASTROM

 

ACCEPTANCE OF PLEA OF GUILTY AND ADJUDICATION OF GUILT

This case having been considered by the Court on the Report and
Recommendation Concerning Plea of Guilty (Doc. No. 11, filed January 25,
2021) and no objection thereto having been filed, it is ORDERED

1. The Report and Recommendation of the United States Magistrate
Judge (Doc. No. 11) is ACCEPTED, AFFIRMED and ADOPTED.

2. Defendant has knowingly, intelligently and voluntarily entered a
plea of guilty to Count One of the Information. Such plea is accepted, and
Defendant is adjudicated guilty of Count One of the Information.

3. The Plea Agreement (Doc. No. 5, filed January 22, 2021) is

accepted.

   

DONE and ORDERED in Orlande

 

JOHW ANTOON II
UNI“ED STATES DISTRICT JUDGE
Case 5:21-cr-00007-JA-PRL Document 19 Filed 02/09/21 Page 2 of 2 PagelD 47

Copies to:

United States Attorney

United States Probation Office
United States Pretrial Services Office
Counsel for Defendant
